Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 03/28/2022 is duly acknowledged.
Claims 1-24 (after correction of numbering for after claims 16; see applicant’s remarks, page 8, 1st paragraph) are pending in this application.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15; directed to “A bacterial culture, comprising a modified Pseudomonas aeruginosa bacterium…” and “A modified Pseudomonas aeruginosa bacterium”, as specifically recited in instant claims 1 and 11)  in the reply filed on 03/28/2022 is acknowledged (see remarks, page 8, in particular).  The traversal is on the ground(s) that the inventions of groups I-III do not lack unity of invention, and have a special technical feature which would define a contribution of the cited reference of Sherbrock-Cox et al, and that the “…special technical feature shared by the alleged groups of the invention is not the composition or alginate. Rather, it is the modified Pseudomonas aeruginosa bacterium…” (see remarks, page 10) .  This is not found persuasive because the claimed invention as a whole is directed to a specific bacterium, method of using said bacterium to produce alginate, and alginate produced from said bacterium.  As already noted in the previous office action dated 12/29/2021 (pages 4-5), since the alginate produced from Pseudomonas aeruginosa is already disclosed in the cited art of record, and no evidence/data for any structural difference (for the alginate produced as a product) has been provided on record by applicants, the common technical feature is not deemed to make a contribution over the prior art, and therefore the invention do lack unity a posteriori.
Moreover, in response to applicant’s remarks (see page 11, 2nd paragraph), it is noted that as per previous office action (see election/restriction dated 12/29/2021, page 5, 3rd paragraph), if the elected product of group I is later found to be allowable, the method of using (i.e. the invention of group II) the product of group I would be considered for the re-joinder, if properly amended.
Claims 16-24 (newly numbered, non-elected groups II and III) have been withdrawn from further considerations.
Claims 1-15 (elected invention of group I, with traverse; directed to “A bacterial culture, comprising a modified Pseudomonas aeruginosa bacterium…” and “A modified Pseudomonas aeruginosa bacterium”, as specifically recited in instant claims 1 and 11) have been examined on their merits in this action hereinafter.   
Priority
	This application has been filed as a 371 (national stage entry) of a PCT/US2019/022330 (filed on 03/14/2019), which claims priority from a US provisional application 62/642,772 filed on 03/14/2018.
Claim Objections
1.	Claim 3 is objected to because of the following informalities:  claim 3 recites limitations “the virulence factor genes selected from toxA, plcH, phzM, wapR, aroA, and combinations thereof” (in lines 2-3), which need to be recited in full, at least the first time the names of the respective genes appear in the claim. Appropriate correction is required.
2.	Claims 1, 2, 4, 5, 8, 9 and 11-13 (as presented) are objected to because of the following informalities:  Claims recite limitations “…or deficient in two or more virulence factors…”, which should be amended to recite “…or deficient in expression of two or more virulence factors…”.  Appropriate correction is suggested.
3.	Claims 4 and 7 are objected to because of the following informalities: claim 4 (directly depends from claim 1) recites limitations “…wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in one or more alginate acetylation enzymes,..”, which should be amended to recite “…wherein the modified Pseudomonas aeruginosa bacterium is further missing or deficient in expression of one or more alginate acetylation enzymes,..”, for clarifying the claimed invention. Appropriate correction is suggested.
Similar issue should be addressed for instant claim 7 by reciting “..wherein the modified Pseudomonas aeruginosa bacterium further includes an algG gene having one or more mutations,…”.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 3, 11 and 15 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”).
Claim 1 is directed to “A bacterial culture, comprising a modified Pseudomonas aeruginosa bacterium missing or deficient in two or more virulence factors, the two or more virulence factors selected from the group consisting of exotoxin A, hemolytic phospholipase C, phenazine specific methyltransferase, alpha-1,3-rhamnosyltransferase, and 3-phosphoshikimate 1-carboxyvinyltransferase.”

Claim 11 is directed to “A modified Pseudomonas aeruginosa bacterium missing or deficient in two or more virulence factors, the two or more virulence factors selected from the group consisting of exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3-rhamnosyltransferase, and 3-phosphoshikimate 1- carboxyvinyltransferase.”

It is noted that the term “virulence factor” has been broadly defined in the instant disclosure of record covering both endotoxins as well as exotoxins, as follows (see specification, [0068]):

    PNG
    media_image1.png
    558
    824
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    797
    media_image2.png
    Greyscale

Yu (2011), while teaching methods for mass producing bacterial alginates (see title and abstract), regarding instant claims 1 and 11, Yu discloses a bacterial culture (Abstract - "Methods for mass producing bacterial alginate, bacterial cultures for producing alginate, and pharmaceutical compositions containing bacterial alginate are contemplated"), comprising a modified Pseudomonas aeruginosa bacterium missing or deficient in two or more virulence factors (para [0029]-[0030] - "the composition comprises alginate wherein the alginate is produced by a stable bacterial culture that does not express at least one endogenous endotoxin gene ... the stable mucoid bacteria is P. aeruginosa"; para [0081] - "methods for producing alginates in bacteria that lack one or more endogenous endotoxin biosynthesis genes"; note endotoxins are virulence factors). Although, Yu does not teach the two or more virulence factors are selected from the group consisting of exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3 rhamnosyltransferase, and 3-phosphoshikimate 1 carboxyvinyltransferase. Yu does disclose modified Pseudomonas aeruginosa bacterium that lacks endotoxin biosynthesis genes to produce alginate free of toxins for industrial use (para [0081] - "methods for producing alginates in bacteria that lack one or more endogenous endotoxin biosynthesis genes. Endotoxin genes are any genes that are expressed by bacteria that cause toxicity to eukaryotic cells, including, but not limited to, toxicity mediated by the endotoxin lipopolysaccharide (LPS)."; para [0135] - "When produced in bacteria, alginate samples can be contaminated with a major cell wall component of bacteria, lipopolysaccharide (LPS). LPS is a known endotoxin which can cause septic shock and inflammation. As a result, removal of LPS from alginate preparations to be used for example, in food or pharmaceutical compositions, is needed.").
However, Ozanich (2015) teaches a bacterial culture comprising recombinant P. aeruginosa in which virulence genes including exotoxin A, hemolytic phospholipase C and phenazine-specific methyltransferase are silently mutated (para [0009] - "the method includes amplifying the microorganism in partially spent enrichment media (which optionally includes chemical additives), wherein the spent enrichment media is produced by inoculating a suitable growth media with a modified microorganism, wherein the modified microorganism includes a plurality of silent mutations in at least one target gene (such as a virulence gene)"; para [0151]-[0152] - "The compositions and methods disclosed herein utilize modified microorganisms having silent mutations in at least one selected gene (referred to herein as the "target gene") ... the target gene is a virulence gene ... Provided below are exemplary pathogenic bacteria genera (with exemplary species in parentheses), and a list of known target virulence genes that can be mutated ... Pseudomonas (P. aeruginosa ... ) .. phzM ... plcH ... toxA"; note phzM, plcH and
toxA encode for phenazine-specific methyltransferase, hemoly1ic phospholipase C and exotoxin A, respectively; see para [0188]-[0189]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to generate a bacterial culture in which the modified Pseudomonas aeruginosa is further deficient of virulence factors including exotoxin A, hemolytic phospholipase C and phenazine-specific methyltransferase in order to ensure the safety of the bacterial alginate produced thereby for use in downstream industrial applications, as already suggested by Yu. 
Regarding limitations of instant claim 3, it is noted that Yu teaches the modified Pseudomonas aeruginosa bacterium that includes a deletion of two or more virulence factor genes (para [0029]-[0030] - "the composition comprises alginate wherein the alginate is produced by a stable bacterial culture that does not express at least one endogenous endotoxin gene ... the stable mucoid bacteria is P. aeruginosa"). Thus, taken with the disclosure from Ozanich that further teaches the virulence factor genes selected from toxA, plcH, phzM, wapR, aroA, and combinations thereof (see teachings above; Ozanich, [0009], [0151]-[0152], [0188]-[0189]), it would have been obvious to one of ordinary skill in the art to generate a bacterial culture in which the modified Pseudomonas aeruginosa is further deficient of virulence factors including exotoxin A, hemoly1ic phospholipase C and phenazine-specific methyltransferase in order to ensure the safety of the bacterial alginate produced thereby for use in downstream industrial applications, as already suggested by Yu.
Regarding the limitations of instant claim 15, although Yu does not explicitly state that the modified Pseudomonas aeruginosa bacterium is non-pathogenic. Yu does teach that the modified Pseudomonas aeruginosa bacterium lacks endotoxin biosynthesis genes to produce alginate free of toxins for safe industrial use (para [0081], [0135]; see teachings from Yu above). Therefore, it would have been obvious to an artisan of ordinary skill in the art that the Pseudomonas aeruginosa bacterium is modified to be non-pathogenic in order to produce alginate safe for various downstream applications.
2.	Claims 2 and 12 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”) as applied to claims 1, 3, 11 and 15 above, and further in view of Lam et al (2011; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no. 2; “Lam”) and Priebe et al (2002; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no 42; “Priebe”).
Independent Claims 1 and 11 have been discussed above.
Claim 2 is directed to “The bacterial culture of claim 1, wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3-rhamnosyltransferase, and 3-phosphoshikimate 1-carboxyvinyltransferase.”

Claim 12 is directed to “The modified Pseudomonas aeruginosa bacterium of claim 11, wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3 rhamnosyltransferase, and 3-phosphoshikimate 1-carboxyvinyltransferase.”

The detailed teachings and/or suggestions form Yu et al taken with Ozanich et al have been discussed above, and are further relied upon herein in the same manner.
However, Yu taken with Ozanich do not explicitly disclose a bacterial culture comprising modified Pseudomonas aeruginosa bacterium that is “missing or deficient in exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3-rhamnosyltransferase, and 3-phosphoshikimate 1-carboxyvinyltransferase.”
Lam (2011) teaches an alpha-1,3-rhamnosyltransferase, wapR, is a biosynthetic gene of LPS encoding O-antigen of LPS and the wapR knockout mutant results in lack of O-antigen (pg 8, col 1, para 1 - "Genetic and biophysical analysis of these two genes and their products revealed that both are responsible for core modifications in LPS biosynthesis (Figure 3). The expression of these genes results in an altered core structure: ... wapR gene is responsible for the addition of the core sugar L-RhaB, creating the favored linkage site for the addition of the O-Ag by WaaL ... A genomic knockout of wapR resulted in the loss of higher molecular weight LPS bands, corresponding with the addition of O-Ag to lipid A-core."; p. 12, col 2, para 2 "rhamnosyltransferase enzymes, MigA and WapR"; note. wapR is an alpha-1,3- rhamnosyltransferase) and the absence of O-antigen reduces virulence (Abstract - "Most P. aeruginosa strains produce two distinct forms of O-Ag ... the other a heteropolymer of three to five distinct (and often unique dideoxy) sugars in its repeat units. known as O-speciflc antigen (OSA, formerly termed B band)"; pg 15, col 2, para 1 - "changes in the relative proportion of OSA modalities as well as the outright loss of OSA result in reduced virulence of P. aeruginosa consistent with diminished surface adhesive forces").
Priebe (2002) teaches the deletion of a 3-phosphoshikimate 1-carboxyvinyltransferase gene, aroA, to reduce virulence in P. aeruginosa (pg 1514, col 1, para 1 - "Although single aroA deletion mutants in Salmonella enterica serovar Typhi retain sufficient virulence to make them unacceptable as human vaccines, the intrinsically lower virulence of P. aeruginosa was predicted to allow single aroA deletion mutants to be sufficiently attenuated to permit study in animal models."; note, aroA is a 3-phosphoshikimate 1-carboxyvinyltransferase). 
Thus, given the combined disclosure from Lam and Priebe, as discussed above for reducing virulence of P. aeruginosa bacterium (or culture comprising said bacterium), it would have been obvious to an artisan of ordinary skill in the art to modify P. aeruginosa bacterium such that modified P. aeruginosa strain further lacks wapR and aroA because they have been known to be linked to virulence of P. aeruginosa, i.e. in order to produce safer P. aeruginosa strain for alginate production for variety of downstream applications as already eluded by Yu taken with Ozanich discussed above.
3.	Claims 4-6 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”) as applied to claims 1, 3, 11 and 15 above, and further in view of Gimmestad et al (US 2006/0063237 A1; cited in applicant’s IDS dated 03/29/2022; “Gimmestad”) and Franklin et al (2002; NPL cited by applicants, IDS dated 03/29/2022, NPL citation no. 3; “Franklin”).
Independent Claim 1 has been discussed above.
Claim 4 is directed to “The bacterial culture claim 1, wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in one or more alginate acetylation enzymes, the one or more alginate acetylation enzymes selected from the group consisting of alginate O-acetyltransferase Algl, alginate O-acetyltransferase AlgJ, alginate O-acetyltransferase AlgF, and alginate O-acetyltransferase AlgX.”

See also limitations of instant claims 5 and 6 as presented.

The detailed teachings and/or suggestions form Yu et al taken with Ozanich et al have been discussed above, and are further relied upon herein in the same manner.
However, Yu taken with Ozanich do not explicitly disclose a bacterial culture comprising Pseudomonas aeruginosa bacterium that is further missing or deficient in one or more alginate acetylation enzymes, as specifically recited in instant claims 4-6.
Gimmestad (2006) teaches a modified Pseudomonas fluorescens deficient of algl, algJ, and algF to produce alginate absent from or with reduced number of O-acetyl groups (para [0012]- "the pure mutant strain of P. fluorescens is capable of producing large amounts of an alginate without, or with a reduced number of O-acetyl groups. Such embodiments may be produced by deleting parts of, or all of the genes algl, algJ, and/or algF.").
Franklin (2002) teaches the production of alginate lacking O-acetyl groups in algl, algJ, and algF deletion variants of Pseudomonas aeruginosa (Abstract - "defined non polar algl, algJ, and algF deletion mutants of P. aeruginosa strain FRD1 were constructed, and each mutant produced alginate lacking O-acetyl groups."). Franklin also discloses that fact “that the presence of O-acetyl groups plays an important role in the ability of the polymer to act as a virulence factor, and the algF, algJ, and algI genes are known to be essential for the addition of O-acetyl groups to alginate” (Abstract on pg.3000). 
Therefore, it would have been obvious to an artisan of ordinary skill in the art that the modified Pseudomonas aeruginosa bacterium of Yu can be made deficient of algl, algJ, and algF by deleting all or parts of said genes, in order to produce alginate with reduced O-acetyl groups, and thus reduced virulence.
Regarding limitations of instant claims 5 and 6, as noted above, Gimmestad teaches the modified bacterium is missing or deficient in alginate O-acetyltransferase Algl and alginate O-acetyltransferase AlgJ (para [0012] - "the pure mutant strain of P. fluorescens is capable of producing large amounts of an alginate without, or with a reduced number of O-acetyl groups. Such embodiments may be produced by deleting parts of, or all of the genes algl, algJ, and/or algF.").  The mutant variant strains Pf20118algIJ.delta. and Pf20118algF.delta. are capable of producing large amounts of an alginate without, or with a reduced number of O-acetyl groups, and represents preferred embodiments of this aspect of the invention."). Thus, given the combined disclosure in the cited prior art, the invention as claimed would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art, before the effective filing date of the invention, as claimed.
4.	Claim 7 (as presented) is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”) as applied to claims 1, 3, 11 and 15 above, and further in view of Gimmestad et al (US 2006/0063237 A1; cited in applicant’s IDS dated 03/29/2022; “Gimmestad”) and Moradali et al (2015; cited by applicants in IDS dated 03/29/2022, NPL citation no. 35; “Moradali”).
Independent Claim 1 has been discussed above.
Claim 7 is directed to “The bacterial culture of claim 1, wherein the modified Pseudomonas aeruginosa bacterium includes an algG gene having one or more mutations, and wherein the algG gene encodes an AlgG polypeptide having decreased C5-mannuronan epimerase activity as compared to wild-type Pseudomonas aeruginosa bacteria.”

The detailed teachings and/or suggestions form Yu et al taken with Ozanich et al have been discussed above, and are further relied upon herein in the same manner.
However, Yu taken with Ozanich do not explicitly disclose a bacterial culture comprising modified Pseudomonas aeruginosa bacterium, wherein said bacterium “includes an algG gene having one or more mutation” and the “mutated algG gene encodes an AlgG polypeptide having decreased C5-mannuronan epimerase activity” (instant claim 7).
Gimmestad (2006) teaches a modified Pseudomonas fluorescens comprising a mutated algG gene encoding AlgG enzyme with reduced mannuronan C-5-epimerase activity to produce alginate with a defined guluronate residue content (para [0011) - "the present invention comprises a pure mutant strain of P. fluorescens wherein the said mutant is capable of producing large amounts of an alginate having a defined guluronate residue (G)-content between 0 and 30%. Such embodiments may be produced by methods of the invention by exchanging, the wild type algG gene with a mutant gene, or altering the algG gene to encode a mannuronan C-5 epimerase enzyme with lower specific activity than the wild type enzyme.").
Moradali (2015) teaches the nonepimerizing AlgG mutant in Pseudomonas aeruginosa reduces guluronate residue content in alginate (pg 1, col 1, para 1 - "C-5 epimer [alpha]-L-guluronic acid (G)"; pg 6, col 1, para 2 - "single- and double-gene-knockout mutants of P. aeruginosa PD0300 were generated and followed by individual and combinatorial in trans complementation using relevant gene ... algG-algG(D324A) (encoding alginateepimerizing/nonepimerizing AlgG)"; Fig. 5 - "Impact of putative alginate polymerase subunits on alginate polymerase activity, alginate polymerization, and composition and correlation between polymerization and modification. (A) The values of molar fraction of G residue (FG) ... are aligned with the strains producing the respective alginates ... lnactive AlgX(S269A) and AlgG(D324A) proteins are labeled as (Ac-) and (Ep-), respectively"; Fig. 5; note Fig. 5 demonstrates the reduction of G content in inactive AlgG strain D324A). 
Thus, given the detailed disclosure from the cited references of Gimmestad and Moradali, it would have been obvious to an artisan of ordinary skill in the art to generate a P. aeruginosa strain with a mutated algG gene encoding AlgG having reduced/less epimerase activity in order to reduce G content in alginate produced from said strain. 
5.	Claims 8, 9 and 13 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”) as applied to claims 1, 3, 11 and 15 above, and further in view of Lam et al (2011; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no. 2; “Lam”), Priebe et al (2002; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no 42; “Priebe”), Gimmestad et al (US 2006/0063237 A1; cited in applicant’s IDS dated 03/29/2022; “Gimmestad”), and Franklin et al (2002; NPL cited by applicants, IDS dated 03/29/2022, NPL citation no. 3; “Franklin”).
Independent Claims 1 and 11 have been discussed above.
Claim 8 is directed to “The bacterial culture of claim 1, wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in exotoxin A, hemolytic phospholipase C, phenazine-specific methyltransferase, alpha-1,3-rhamnosyltransferase, and 3-phosphoshikimate 1-carboxyvinyltransferase, and 
wherein the modified Pseudomonas aeruginosa bacterium is missing or deficient in one or more alginate acetylation enzymes selected from the group consisting of alginate O- acetyltransferase Algl, alginate O-acetyltransferase AlgJ, alginate O-acetyltransferase AlgF, and alginate O-acetyltransferase AlgX.”
See also recitations of instant claims 9 and 13 as currently presented.

The detailed teachings and/or suggestions form Yu et al taken with Ozanich et al have been discussed above, and are further relied upon herein in the same manner.
However, Yu taken with Ozanich do not explicitly disclose a bacterial culture comprising modified Pseudomonas aeruginosa bacterium as recited in instant claims 8, 9 and 13.
Lam (2011) teaches an alpha-1,3-rhamnosyltransferase, wapR, is a biosynthetic gene of LPS encoding O-antigen of LPS and the wapR knockout mutant results in lack of O-antigen (pg 8, col 1, para 1- "Genetic and biophysical analysis of these two genes and their products revealed that both are responsible for core modifications in LPS biosynthesis (Figure 3). The expression of these genes results in an altered core structure: ... wapR gene is responsible for the addition of the core sugar L-RhaB, creating the favored linkage site for the addition of the OAg by WaaL. .. A genomic knockout of wapR resulted in the loss of higher molecular weight LPS bands, corresponding with the addition of O-Ag to lipid A-core.") and the absence of O-antigen reduces virulence (Abstract - "Most P. aeruginosa strains produce two distinct forms of O-Ag ... the other a heteropolymer of three to five distinct (and often unique dideoxy) sugars in its repeat units, known as O-specific antigen (OSA, formerly termed B band)"; pg 15, col 2, para 1 - "changes in the relative proportion of OSA modalities as well as the outright loss of OSA result in reduced virulence of P. aeruginosa consistent with diminished surface adhesive forces").
Priebe (2002) teaches the deletion of aroA gene to reduce virulence in P. aeruginosa (pg 1514, col 1, para 1 - "Although single aroA deletion mutants in Salmonella enterica serovar Typhi retain sufficient virulence to make them unacceptable as human vaccines, the intrinsically lower virulence of P. aeruginosa was predicted to allow single aroA deletion mutants to be sufficiently attenuated to permit study in animal models.").
Gimmestad (2006) teaches a modified Pseudomonas fluorescens deficient of algl, algJ, and algF to produce alginate absent from or with reduced number of O-acetyl groups (para [0012] - "the pure mutant strain of P. fluorescens is capable of producing large amounts of an alginate without, or with a reduced number of O-acetyl groups. Such embodiments may be produced by deleting parts of, or all of the genes algl, algJ, and/or algF.").
Franklin (2002) teaches the production of alginate lacking O-acetyl groups in algl, algJ, and algF deletion variants of Pseudomonas aeruginosa (Abstract - "defined nonpolar algl, algJ, and algF deletion mutants of P. aeruginosa strain FRD1 were constructed, and each mutant produced alginate lacking O-acetyl groups."). Thus, given the combined teachings and/or suggestions in the cited prior art references discussed above, it would have been obvious to an artisan of ordinary skill in the art that the modified P. aeruginosa strain could be further modified to delete wapR and aroA because they were linked to virulence of P. aeruginosa strain, and that the modified Pseudomonas aeruginosa bacterium of Yu can further be modified to be deficient of algl, algJ, and algF in order to produce alginate with reduced O-acetyl groups.
Regarding claim 9, Yu, in view of Battelle, further in view of Lam, Priebe, Gimmestad and Franklin makes obvious the bacterial culture of claim 8, as Gimmestad teaches such modification in  Pseudomonas bacterium which is made deficient in expression of alginate O-acetyltransferase AlgI and alginate Oacetyltransferase AlgJ (para [0012] - "the pure mutant strain of P. fluorescens is capable of producing large amounts of an alginate without, or with a reduced number of O-acetyl groups. Such embodiments may be produced by deleting parts of, or all of the genes algI, algJ, and/or algF.").
Regarding claim 13, Yu, in view of Battelle, further in view of Lam and Priebe makes obvious the modified Pseudomonas aeruginosa bacterium of claim 12, but does not teach the modified Pseudomonas aeruginosa bacterium is further missing or deficient in alginate O- acetyltransferase Algl and alginate O-acetyltransferase AlgJ.  
Gimmestad (2006) teaches a modified Pseudomonas fluorescens deficient of algl, algJ, and algF to produce alginate absent from or with reduced number of O-acetyl groups (para [0012] - "the pure mutant strain of P. fluorescens is capable of producing large amounts of an alginate without, or with a reduced number of O- acetyl groups. Such embodiments may be produced by deleting parts of, or all of the genes algl,
algJ, and/or algF.").
Franklin (2002) teaches the production of alginate lacking O-acetyl groups in algl, algJ, and algF deletion variants of Pseudomonas aeruginosa (Abstract - "defined nonpolar algl, algJ, and algF deletion mutants of P. aeruginosa strain FRD1 were constructed, and each mutant produced alginate lacking O-acetyl groups."). Thus, it would have been obvious to an artisan of ordinary skill in the art that the modified Pseudomonas aeruginosa bacterium of Yu can also be made deficient of algl, algJ, and algF in order to produce safer alginate with reduced O-acetyl groups with a reasonable expectation of success. 
6.	Claims 10 and 14 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0184,157 A1; cited in applicant’s IDS dated 03/29/2022; “YU”) taken with Ozanich et al (US 2015/0368,696 A1; cited by applicants in IDS dated 03/29/2022; “Ozanich”) as applied to claims 1, 3, 11 and 15 above, and further in view of Lam et al (2011; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no. 2; “Lam”), Priebe et al (2002; NPL cited by applicants in IDS dated 03/29/2022; NPL citation no 42; “Priebe”), Gimmestad et al (US 2006/0063237 A1; cited in applicant’s IDS dated 03/29/2022; “Gimmestad”), Franklin et al (2002; NPL cited by applicants, IDS dated 03/29/2022, NPL citation no. 3; “Franklin”), and Moradali et al (2015; cited by applicants in IDS dated 03/29/2022, NPL citation no. 35; “Moradali”).
Independent Claims 1 and 11 have been discussed above.
Claim 10 is directed to “The bacterial culture of claim 9, wherein the modified Pseudomonas aeruginosa bacterium includes an algG gene having one or more mutations, and wherein the algG gene encodes an AlgG polypeptide having decreased C5-mannuronan epimerase activity as compared to wild-type Pseudomonas aeruginosa bacteria.”

See also recitation of instant claim 14.

The detailed teachings and/or suggestions form Yu et al taken with Ozanich et al have been discussed above, and are further relied upon herein in the same manner.
However, Yu taken with Ozanich do not explicitly disclose a bacterial culture comprising modified Pseudomonas aeruginosa bacterium, as specifically recited in instant claims 10 and 14.
Gimmestad (2006) does teach that the modified Pseudomonas fluorescens comprises a mutated algG gene encoding AlgG enzyme with reduced C5-mannuronan epimerase activity to produce alginate with a defined guluronate residue content (para [0011] - "the present invention comprises a pure mutant strain of P. fluorescens wherein the said mutant is capable of producing large amounts of an alginate having a defined guluronate residue (G)-content between 0 and 30%. Such embodiments may be produced by methods of the invention by exchanging, the wild type algG gene with a mutant gene, or altering the algG gene to encode a mannuronan C-5 epimerase enzyme with lower specific activity than the wild type enzyme.").
Moradali (2015) teaches that the nonepimerizing AlgG mutant in Pseudomonas aeruginosa reduces guluronate residue content in alginate (pg 1, col 1, para 1 - "C-5 epimer-L,guluronic acid (G)"; pg 6, col 1, para 2 - "single- and double-gene-knockout mutants of P. aeruginosa PDO300 were generated and followed by individual and combinatorial in trans complementation using relevant gene ... algG-algG(D324A) (encoding alginateepimerizing/nonepimerizing AlgG)"; Fig. 5 - "Impact of putative alginate polymerase subunits on alginate polymerase activity, alginate polymerization, and composition and correlation between polymerization and modification. (A) The values of molar fraction of G residue (FG) ... are aligned with the strains producing the respective alginates ... Inactive AlgX(S269A) and AlgG(D324A) proteins are labeled as (Ac-) and (Ep-), respectively"; note Fig. 5 demonstrates the reduction of G content in inactive AlgG strain D324A). Thus, it would have been obvious to an artisan of ordinary skill in the art to generate a P. aeruginosa strain (or a culture comprising said bacterium) with a mutated algG gene encoding AlgG having less epimerase activity in order to reduce G content in the alginate produced.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657